Title: To George Washington from Robert Morris, 29 May 1783
From: Morris, Robert
To: Washington, George


                  
                     
                     Dear Sir
                     Office of Finance 29th May 1783
                  
                  I am now to acknowlege the Receipt of your Excellency’s Letter of the Eighth Instant.  I have not answered it sooner because until now it has not been in my Power to answer it satisfactorily.
                  By some designing Men my Resignation of Office (grounded on a clear Conviction that unless Something were done to Support public Credit very pernicious Consequences would follow) was miscontrued.It was represented as a factious Desire to raise civil Commotions.  It was said that the Army were to be employed as the Instruments to promote flagitious interested Views.  These Insinuations found Admittance to Minds which should forever have been shut against them.  We now rest on the Event to determine whether a sincere Regard to public Justice and public Interest or a sinister Respect to my own private Emolument were the influential Motives of my Conduct.  I am a very mistaken Man if Time and Experience shall not demonstrate that the Interests of the Army and of the public Creditors are given up.  But I mention these Things only to you and in Confidence for it shall not again be supposed that I am the Leader of Sedition.
                  Having done what was in my Power to establish those Plans which appeared necessary for doing Justice to all and affording Relief to our Army in particular I have acquitted what was the first and greatest duty.  When it appeared that other Modes were to be pursued I would gladly have departed in Peace but it has been thought that my further Agency was necessary to procure for the Army that Species of Releif which they seem to desire—The factious designing Man who was to have lighted up the flames of Mutiny and Sedition has undertaken a most arduous and perilous Business to save this Country from those Convulsions which by Negligence had hazarded.  This became a duty when the first duty to Justice was performed And this shall be performed also.
                  It is now above a Month since the Committee conferred with us on that Subject and I then told them no Payment could be made to the Army but by Means of a Paper Anticipation and unless our Expenditures were immediately and considerably reduced even that could not be done—Our Expenditures have nevertheless been continued and our Revenues lessens, the States growing daily more and more remiss in their Collections—The Consequence is that I cannot make Payments in the manner first intended—The Notes issued for this Purpose would have been payable at two four and six Months from the date but at present they will all be at six Months and even that will soon become impracticable unless our Expences be immediately curtailed.
                  I shall cause such Notes to be issued for three Months Pay to the Army and I must entreat Sir that every Influence be used with the States to absorb them together with my other Engagements by Taxation.  The present Collections are most shameful and afford but sad Prospect to all those who are dependant upon them.
                  I hope my dear Sir that the State of public Affairs will soon permit you to lay down the Cares of your painful Office—I should two days have been liberated from mine if a desire to free you from our Embarrassments and procure some little Releif to your Army had not induced a Continuance of them—But it must always be remembered that this Continuance is distinct from every Ideal which may be connected with the Plans for funding our public Debts.  As I do not approve of so I cannot be responsible for them.  Neither will I involve myself in endless Details which must terminate in Disappointment.  With great Respect I have the Honor to be Sir your Excellency’s most obedient and humble Servant
                  
                     Robt Morris
                  
               